DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
	 Claims 1-15 and 17-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 

	Independent claim 1 is allowed because the combination of best available prior arts fails to expressly teach the limitation as a whole, “recomputing the color plot using a combination of discrete incremental values that correspond to the segments along each of the at least two axes of the second axis set, including computing the value of the selected dependent variable as a function of the combination of discrete incremental values 
plotting each recomputed color plot along the at least two axes of the second axis set at a position that corresponds to the segments to which corresponds the combination of discrete incremental values used to recompute the color plot, wherein 

Claims 12-15 and 17-18 are allowed by virtue of dependency.

 Claims 19 is  allowed because the combination of best available prior art fails to expressly teach the limitation, receiving a plurality of objectives, including a first and second objective associated with respective first and second dependent variables of the at least two dependent variables, computing color plot based on the objectives and finally superposing the color plots.
Claims 20-21 are allowed by virtue of dependency.

Claim 22 is allowed because the best combination of prior art fails to expressly teach, “assign at least one next independent variable of remaining independent variables of the at least four independent variables to the respective at least one next axis, each of the at least one next axis of the next axis set varying over respective ranges of the corresponding next independent variable and divided into respective next segments of equal length, wherein a next discrete incremental value is assigned to each of the next segments based on values of the corresponding next independent variable within the next segment;”

 
Claim 24 is allowed because the best combination of available prior arts fails to expressly teach the limitation as a whole, “recompute each color plot using a next combination of next discrete incremental values that correspond to the next segments along each of the at least one next axis of the next axis set, including compute the value of the selected dependent variable as a function of the next combination of next discrete incremental values, plot each recomputed color plot along the at least one next axis of the next axis set at a position that corresponds to the segments to which corresponds the combination of discrete  incremental values used to recompute the color plot, wherein a stage plot includes the plotted recomputed color plots.”
	Claim 25 is allowed by virtue of dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAPAS MAZUMDER/           Primary Examiner, Art Unit 2616